

 
 
 
 


 
EXHIBIT 10.1

INDEMNIFICATION AGREEMENT
 
          This Indemnification Agreement (this "Agreement") is made as of
September 25, 2009, by and between Sovran Self Storage, Inc., a Maryland
corporation (the "Corporation"), Sovran Acquisition Limited Partnership, a
Delaware limited partnership (the "Operating Partnership" and, collectively with
the Corporation, the "Indemnitors"), and James R. Boldt, a director of the
Corporation ("Director").


RECITALS


          WHEREAS, candidates highly qualified for service on the boards of
directors of publicly-held corporations have become increasingly reluctant to
serve in that capacity or in other related capacities unless they are provided
with strong protection through indemnification and insurance against the
substantial and escalating risks of, and potential liability from, claims and
actions arising out of their service to and activities on behalf of such
corporations, which risks, absent such adequate protection, would far outweigh
the compensation and other benefits to such persons of serving as directors;


          WHEREAS, although the Board of Directors of the Corporation (the
"Board") has determined that, in order to attract and retain such persons to
serve on the Board, the Corporation will attempt to maintain on an ongoing
basis, at its sole expense, liability insurance to protect persons serving on
the Board and in other related capacities from certain liabilities, the Board
recognizes that such insurance may be available to it in the future only at
higher premiums and with more exclusions from its coverage, which reduces the
value of such insurance to directors and increases the importance of
indemnification by the Corporation to protect directors against such
liabilities;


          WHEREAS, it is essential for the Corporation to be able to attract and
retain the most capable persons available to serve on the Board, and the
uncertainties relating to such insurance and indemnification has increased the
difficulty of attracting and retaining such persons;


          WHEREAS, the Corporation indirectly controls the Operating Partnership
(through its ownership of the general partner of the Operating Partnership (the
"General Partner")) and conducts substantially all of its business through the
Operating Partnership, such that the Operating Partnership would benefit from
the Corporation's ability to attract and retain the most qualified persons to
serve on its Board of Directors;


          WHEREAS, in order to induce the most qualified persons to serve and
continue to serve as directors of the Corporation, the Indemnitors desire to
provide directors with specific contractual assurance of their rights to full
indemnification against litigation risks and expenses associated with their
service as a director of the Corporation and in other related capacities
regardless of, among other things, any amendment to or revocation of the
Corporation's charter or Bylaws or any change in the ownership of the
Corporation or in the composition of the Board;

 
1
 
 



          WHEREAS, the Indemnitors intend that this Agreement will provide
Director with greater protection than that which is provided by the
Corporation's charter and Bylaws, the Agreement of Limited Partnership of the
Operating Partnership and that this Agreement shall supplement and be in
furtherance of the By-laws of the Corporation and any resolutions adopted
pursuant thereto as well as the Agreement of Limited Partnership of the
Operating Partnership, shall not be deemed a substitute therefor, and shall not
diminish or abrogate any rights of Director thereunder;


          WHEREAS, Director is relying upon the rights afforded under this
Agreement in deciding to begin serving or continue to serve as a director of the
Corporation; and


          NOW, THEREFORE, in consideration of the premises and covenants
contained herein, and in order to induce Director to serve as or to continue to
serve as a director of the Corporation and in consideration of Director's so
serving, the Indemnitors and Director do hereby covenant and agree as follows:


          Section 1.  Services to the Corporation.  Director agrees to continue
to serve as a director of the Corporation and may serve as a director, officer,
employee, agent or fiduciary of one or more Covered Entities (as defined
below).  Director may at any time and for any reason resign from any such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Corporation shall have no obligation
under this Agreement to continue Director in any such position.  This Agreement
shall not be deemed an employment contract between Director and the Corporation
(or any Covered Entity).  The foregoing notwithstanding, this Agreement shall
continue in force after Director has ceased to serve as a director of the
Corporation or otherwise ceased to have Corporate Status (as defined below).


          Section 2.  Definitions.  As used in this Agreement:


                    (a)  A "Change in Control" shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:


                              (i)  Acquisition of Stock by Third Party.  Unless
explicitly approved by the Incumbent Board (as defined below), any Person (as
defined below) is or becomes the Beneficial Owner (as defined below), directly
or indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation's then outstanding securities;


                              (ii)  Change in Board of Directors.  A change in
the composition of the Board of Directors of the Corporation such that the
individuals who, as of the date hereof, constitute the Board of Directors of the
Corporation (such Board of Directors shall be hereinafter referred to as the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board of Directors of the Corporation; provided, however, for purposes of this
clause (ii), any individual who becomes a member of the Board of Directors of
the Corporation subsequent to the date hereof whose election, or nomination for
election by the Corporation's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board of Directors of the
Corporation and who were also members of the Incumbent Board (or deemed to

 
2
 
 

be such pursuant to this provision) shall be considered as though such
individual were a member of the Incumbent Board; but, provided, further, that
any such individual whose initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors of the Corporation shall not be so
considered as a member of the Incumbent Board; or


                              (iii)  Corporation Transactions.  The effective
date of a merger or consolidation of the Corporation with any other entity,
other than a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 60% of the combined
voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation and with the power to elect at
least a majority of the board of directors or other governing body of such
surviving entity;


                              (iv)  Liquidation.  Unless the liquidation is
explicitly approved by the Incumbent Board, the approval by the shareholders of
the Corporation of a complete liquidation of the Corporation, or a plan
therefor, or an agreement for the sale or disposition by the Corporation of all
or substantially all of the Corporation's assets; and


                              (v)  Other Events.  Unless the event is explicitly
approved by the Incumbent Board, there occurs any event of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, as hereinafter defined, regardless of
whether the Corporation is then subject to such reporting requirement.


          Solely for purposes of this Section 2(a), the following terms shall
have the following meanings:
 
                              (A)  "Exchange Act" shall mean the Securities
Exchange Act of 1934, as amended.


                              (B)  "Person" shall have the meaning as set forth
in Sections 13(d) and 14(d) of the Exchange Act and, for greater clarity, shall
include, without limitation, any entity or "group" within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act; provided, however, that Person shall
exclude (i) the Corporation, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, and (iii) any
corporation owned, directly or indirectly, by the shareholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation.


                              (C)  "Beneficial Owner" shall have the meaning
given to such term in Rule 13d-3 under the Exchange Act; provided, however, that
Beneficial Owner shall exclude any Person otherwise becoming a Beneficial Owner
by reason of the shareholders of the Corporation approving a merger,
consolidation or other business combination of the Corporation with another
entity.

 
3
 
 



                    (b)  "Corporate Status" describes the status of a person who
is or was a director, officer, employee, agent or fiduciary of the Corporation
or any Covered Entity.


                    (c)  "Covered Entity" shall mean the Corporation, the
Operating Partnership, the General Partner and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other entity or enterprise (as well as any domestic or foreign predecessor
entity of each such entity in a merger, consolidation or other transaction) of
which Director is, was or may be deemed to be serving at the request of the
Corporation as a director, officer, employee, partner (limited or general),
trustee, agent or fiduciary.  References to "serving at the request of the
Corporation" shall include any service as a director, officer, employee, partner
(limited or general), trustee, agent or fiduciary of a Covered Entity which
imposes duties on, or involves services by, such director, officer, employee,
partner (limited or general), trustee, agent or fiduciary with respect to an
employee benefit plan, its participants or beneficiaries.


                    (d)  "Disinterested Director" means a director of the
Corporation who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Director.


                    (e)  "Disqualifying Conduct" means (A) the act or omission
of Director was material to the matter giving rise to the Proceeding and (1) was
committed in bad faith or (2) was the result of active and deliberate
dishonesty, (B) Director actually received an improper personal benefit in
money, property or services, or (C) in the case of any criminal Proceeding,
Director had reason to believe that his conduct was unlawful.


                    (f)  "Expenses" shall include all reasonable attorneys'
fees, retainers, court and arbitration costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
scanning and data processing charges, electronic legal research and other
database charges, telephone charges, postage, delivery service fees, and all
other disbursements or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding.  Expenses also shall include (i) Expenses incurred in connection
with any appeal resulting from any Proceeding, including the premium, security
for, and other costs relating to any cost bond, supersedeas bond, or other
appeal bond or its equivalent, and (ii) for purposes of Section 12(d) only,
Expenses incurred by Director in connection with the interpretation, enforcement
or defense of Director's rights under this Agreement, by litigation or
otherwise.  Expenses, however, shall not include amounts paid in settlement by
Director or the amount of judgments or fines (including any excise tax assessed
with respect to any employee benefit plan) against Director.


                    (g)  "Independent Counsel" means a law firm, or a member of
a law firm, that is experienced in matters of corporation law and that neither
presently is, nor in the past five years has been, retained to represent any of
the following:  (i) the Indemnitors or Director in any matter material to either
such party (other than with respect to matters concerning Director under this
Agreement, or of other Directors under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding

 
4
 
 

the foregoing, the term "Independent Counsel" shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Indemnitors or Director
in an action to determine Director's rights under this Agreement.  The
Indemnitors agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.


                    (h)  "Losses" means Expenses, judgments, costs, fines
(including any excise tax assessed with respect to any employee benefit plan)
and amounts paid in settlement actually incurred by Director (net of any related
insurance proceeds or other indemnification payments received by Director or
paid on Director's behalf as described in Section 7(a)).


                    (i)  "Proceeding" shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Corporation or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Director was, is or may be involved as a party or otherwise by
reason of Director's Corporate Status or by reason of any action taken by him or
of any action or omission on his part in connection with Director's Corporate
Status, in each case regardless of whether Director retains Corporate Status at
the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this
Agreement.  However, a "Proceeding" does not include an action, suit or
proceeding initiated by Director to enforce his rights under this Agreement.


          Section 3.  Indemnification.  The Indemnitors shall indemnify Director
and hold Director harmless against any and all Losses in connection with any
present or future threatened, pending or completed Proceeding, regardless of
whether such Proceeding is by or in the right of the Corporation, based upon
arising from, relating to, or by reason of Director's Corporate Status;
provided, that no indemnification pursuant to this Section 3 may be made to
Director or on Director's behalf with respect to any Proceeding if a final
judgment or other final adjudication adverse to Director establishes that
Director engaged in Disqualifying Conduct with respect to such Proceeding.


          Section 4.  Indemnification for Expenses of a Party Who is Wholly or
Partly Successful.  Notwithstanding any other provisions of this Agreement, to
the fullest extent permitted by applicable law and to the extent that Director
is a party to (or a participant in) and is successful, on the merits or
otherwise, in any Proceeding or in the defense of any claim, issue or matter
therein, in whole or in part, the Indemnitors shall indemnify Director against
all Expenses actually and reasonably incurred by him in connection
therewith.  If Director is not wholly successful in such Proceeding, the
Indemnitors also shall indemnify Director against all Expenses reasonably
incurred in connection with each successfully resolved claim, issue or matter
and each claim, issue or matter related to each successfully resolved claim,
issue, or matter.  For purposes of this Section 4 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 
5
 



          Section 5.  Indemnification For Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the fullest
extent permitted by applicable law and to the extent that Director is, by reason
of his Corporate Status, a witness in any Proceeding to which Director is not a
party, he shall be indemnified by the Indemnitors against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.


          Section 6.  Additional Indemnification.


                    (a)  Notwithstanding any limitation in Sections 3 or 4, the
Corporation shall indemnify Director to the fullest extent permitted by
applicable law if Director is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) against all Losses of Director in connection
with the Proceeding.


                    (b)  For purposes of this Agreement, the meaning of the
phrase "to the fullest extent permitted by applicable law" shall include the
following:


                              (i)  with respect to the Corporation:


                                        (A)  to the fullest extent permitted by
the provisions of Maryland law that authorize, permit or contemplate additional
indemnification by agreement, or the corresponding provisions of any amendment
to or replacement of such provisions of Maryland law; and


                                        (B)  to the fullest extent authorized or
permitted by any amendments to or replacements of such provisions of Maryland
law adopted after the date of this Agreement that increase the extent to which a
corporation may indemnify its officers and directors.


                              (ii)  with respect to the Operating Partnership:


                                        (A)  to the fullest extent permitted by
the provisions of Delaware law that authorize, permit or contemplate additional
indemnification by agreement, or the corresponding provisions of any amendment
to or replacement of such provisions of Delaware law; and


                                        (B)  to the fullest extent authorized or
permitted by any amendments to or replacements of such provisions of Delaware
law adopted after the date of this Agreement that increase the extent to which a
corporation may indemnify its officers and directors.


          Section 7.  Exclusions.  Notwithstanding any provision in this
Agreement, neither of the Indemnitors shall be obligated under this Agreement to
make any indemnity or advance in connection with any claim made against
Director:

 
6
 
 



                    (a)  for which payment has actually been made to or for the
account of Director under any insurance policy, other indemnity provision,
contract or agreement, except with respect to any excess beyond the amount paid
to Director under any insurance policy, other indemnity provision, contract or
agreement;


                    (b)  for (i) an accounting of profits made from the purchase
and sale (or sale and purchase) by Director of securities of the Corporation
that did, in fact, violate Section 16(b) of the Exchange Act or (ii) any
reimbursement of the Corporation by Director of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Director from the sale of securities of the Corporation, as required in each
case under the Exchange Act;


                    (c)  except as otherwise provided in Section 12(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Director, including any Proceeding (or any part of any Proceeding)
initiated by Director against the Corporation or its directors, officers or
employees, unless (i) the Board of Directors of the Corporation authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, or (ii) the
Corporation provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Corporation under applicable law; or


                    (d)  in the event that the Indemnitors are advised, in a
written opinion of their regular outside legal counsel, that their performance
of any provision of this Agreement would violate Section 13(k) of the Exchange
Act, then the parties agree to revise and replace such provision in a manner
that will result in a new provision that does not violate such provision and the
legal effect of which comes as close as possible to what the parties had
intended to achieve with the original provision.


          Section 8.  Advances of Expenses.  Notwithstanding any provision of
this Agreement to the contrary, the Indemnitors shall advance, to the extent not
prohibited by law, the Expenses incurred by Director (or reasonably expected to
be incurred by Director during the six months following any such request) in
connection with any Proceeding, and such advancement shall be made within 30
days after the receipt by the Indemnitors of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding.  Advances shall be unsecured and interest
free.  Advances shall be made without regard to Director's ability to repay the
amounts advanced and without regard to Director's ultimate entitlement to
indemnification under the other provisions of this Agreement.  Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Indemnitors to support the advances claimed.  The Director
shall qualify for advances from the Operating Partnership upon the execution and
delivery to the Indemnitors of this Agreement, which shall constitute an
undertaking providing that Director undertakes to repay the advance to the
extent that it is ultimately determined that Director is not entitled to be
indemnified by the Operating Partnership.  To qualify for advances from the
Corporation, Director must execute and deliver to the Corporation (a) a written
undertaking providing that Director undertakes to repay the advance to the
Corporation to the extent that it is ultimately determined that Director is not
entitled to be indemnified by the Corporation and (b) a written affirmation by
Director of

 
7
 

Director's good faith belief that the standard of conduct necessary for
indemnification by the Corporation as authorized by Maryland law and this
Agreement has been met.  This Section 8 shall not apply to any claim made by
Director for which indemnity is excluded pursuant to Section 7.


          Section 9.  Procedure for Notification and Defense of Claim.


 
                    (a)  Director shall notify the Indemnitors in writing of any
matter with respect to which Director intends to seek indemnification or
advancement of Expenses hereunder as soon as reasonably practicable following
the receipt by Director of written notice thereof.  The written notification to
the Indemnitors shall include a description of the nature of the Proceeding and
the facts underlying the Proceeding.  To obtain indemnification under this
Agreement, Director shall submit to the Indemnitors a request, including therein
or therewith such documentation and information as is reasonably available to
Director and is reasonably necessary to determine whether and to what extent
Director is entitled to indemnification following the final disposition of such
action, suit or proceeding.  The omission by Director to notify the Indemnitors
hereunder will not relieve the Indemnitors from any liability which they may
have to Director hereunder or otherwise than under this Agreement, and any delay
in so notifying the Indemnitors shall not constitute a waiver by Director of any
rights under this Agreement.  The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board and the
General Partner in writing that Director has requested indemnification.


                    (b)  Each of the Indemnitors will be entitled to participate
in the Proceeding at its own expense.


          Section 10.  Procedure Upon Application for Indemnification.


                    (a)  Upon written request by Director for indemnification
pursuant to the first sentence of Section 9(a), a determination, if required by
applicable law or this Agreement, with respect to Director's entitlement thereto
shall be made in the specific case:


                              (i)  if a Change in Control shall have occurred,
by Independent Counsel selected in accordance with Section 10(b) in a written
opinion to the Board, a copy of which shall be delivered to Director; or


                              (ii)  if a Change in Control shall not have
occurred, in the following manner:


                                        (A)  by the Board acting by majority
vote of  a quorum of Disinterested Directors; or


                                        (B)  if such a quorum is not obtainable
or, even if obtainable, a quorum of Disinterested Directors, acting by majority
vote, so directs, (x) by the Board upon the opinion in writing of Independent
Counsel selected in accordance with Section 10(b), or (y) by the shareholders of
the Corporation.

 
8
 
 



If it is so determined that Director is entitled to indemnification, payment to
Director shall be made within ten days after such determination.  Director shall
cooperate with the person, persons or entity making such determination with
respect to Director's entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Director and reasonably necessary to such
determination.  Any costs or expenses (including attorneys' fees and
disbursements) incurred by Director in so cooperating with the person, persons
or entity making such determination shall be borne by the Indemnitors
(irrespective of the determination as to Director's entitlement to
indemnification) and the Indemnitors hereby indemnifies and agrees to hold
Director harmless therefrom.
 
                    (b)  In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 10(a)
hereof, the Independent Counsel shall be selected as provided in this
Section 10(b).  If a Change in Control shall not have occurred, the Independent
Counsel shall be selected by the Board, and the Corporation shall give written
notice to Director advising him of the identity of the Independent Counsel so
selected.  If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Director (unless Director shall request that such selection
be made by the Board, in which event the preceding sentence shall apply), and
Director shall give written notice to the Corporation advising it of the
identity of the Independent Counsel so selected.  In either event, Director or
the Corporation, as the case may be, may, within ten days after such written
notice of selection shall have been given, deliver to the Corporation or to
Director, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of "Independent
Counsel" as defined in Section 2, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made, the Independent Counsel so selected may not serve
as Independent Counsel unless and until such objection is withdrawn or a court
or an arbitrator has determined that such objection is without merit.  If,
within 20 days after the later of submission by Director of a written request
for indemnification pursuant to Section 10(a) hereof and the final disposition
of the Proceeding, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Director may petition a court of
competent jurisdiction or commence an arbitration before a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association for resolution of any objection that shall have been made by the
Corporation or Director to the other's selection of Independent Counsel or for
the appointment as Independent Counsel of a person selected by such court or
arbitrator or by such other person as such court or arbitrator shall designate,
and the person with respect to whom all objections are so resolved or the person
so appointed shall act as Independent Counsel under Section 10(a) hereof.  Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a), Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 
9
 



          Section 11.  Presumptions and Effect of Certain Proceedings.


                    (a)  In making a determination with respect to entitlement
to indemnification hereunder, the person or entity making such determination
shall, to the fullest extent permitted by law, presume that Director is entitled
to indemnification under this Agreement if Director has submitted a request for
indemnification in accordance with Section 9(a), and the Indemnitors shall, to
the fullest extent permitted by law, have the burden of proof, by clear and
convincing evidence, to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Corporation (including by its directors
or Independent Counsel) to have made a determination prior to the commencement
of any action or arbitration pursuant to this Agreement that indemnification is
proper in the circumstances because indemnification of Director is not barred
pursuant to the provisions of this Agreement or otherwise, nor an actual
determination by the Corporation (including by its directors or Independent
Counsel) that indemnification of Director is barred pursuant to the provisions
of this Agreement or otherwise, shall be a defense to such action or arbitration
or create a presumption that Director is not entitled to indemnification.  The
termination of any Proceeding or any claim, issue or matter therein by judgment,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Director engaged in Disqualifying Conduct.


                    (b)  Subject to Section 12(e), if the person, persons or
entity empowered or selected under Section 10 to determine whether Director is
entitled to indemnification shall not have made a determination within 60 days
(or 30 days if the request was for an advance) after receipt by the Indemnitors
of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent permitted by law, be deemed to have
been made and Director shall be entitled to such indemnification, absent (i) a
misstatement by Director of a material fact, or an omission of a material fact
necessary to make Director's statement not materially misleading, in connection
with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation or information relating thereto;
and provided, further, that the foregoing provisions of this Section 11(b) shall
not apply (i) if the determination of entitlement to indemnification is to be
made by the shareholders pursuant to Section 10(a) and if (A) within 15 days
after receipt by the Indemnitors of the request for such determination the Board
of Directors has resolved to submit such determination to the shareholders for
their consideration at an annual meeting thereof to be held within 75 days after
such receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(a).

 
10
 



                    (c)  For purposes of any determination of whether Director
acted in bad faith, Director shall be deemed to have acted in good faith if
Director acted in reliance on the records or books of account of a Covered
Entity, including financial statements, or on information supplied to Director
by the officers of a Covered Entity in the course of their duties, or on the
advice of legal counsel for the Covered Entity or on information or records
given or reports made to the Covered Entity by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Covered Entity.  The provisions of this Section 11(c) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Director
may be deemed to be entitled to indemnification.


                    (d)  A person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed not to have acted in
"bad faith" as referred to in this Agreement.
                    (e)  The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Covered Entity shall not be imputed
to Director for purposes of determining the right to indemnification under this
Agreement.


          Section 12.  Remedies of Director.


                    (a)  Subject to Section 12(c), in the event that (i) a
determination is made pursuant to Section 10 that Director is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 10(a) within 90 days
(or 30 days if the request was for an advance) after receipt by the Indemnitors
of the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 4 or 5 or the last sentence of Section 10(a)  within ten
days after receipt by the Indemnitors of a written request therefor, or (v)
payment of indemnification pursuant to Section 3 or 6 is not made within ten
days after a determination has been made that Director is entitled to
indemnification, Director shall be entitled to an adjudication by a court of his
entitlement to such indemnification or advancement of Expenses.  Alternatively,
Director, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Director shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Director first has the right to commence such proceeding pursuant to this
Section 12(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Director to enforce his rights under
Section 5.  The Indemnitors shall not oppose Director's right to seek any such
adjudication or award in arbitration.


                    (b)  In the event that a determination shall have been made
pursuant to Section 10(a) that Director is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 12 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Director shall not be prejudiced by reason of that adverse
determination.  In any judicial proceeding or arbitration commenced pursuant to
this Section 12 the Indemnitors shall have the burden of proving by clear and
convincing evidence that Director is not entitled to indemnification or
advancement of Expenses, as the case may be.

 
11
 





                    (c)  If a determination shall have been made pursuant to
Section 10(a) that Director is entitled to indemnification, the Indemnitors
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent (i) a misstatement by Director of
a material fact, or an omission of a material fact necessary to make Director's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.


                    (d)  The Indemnitors shall, to the fullest extent permitted
by law, be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 12 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Indemnitors are bound by all
the provisions of this Agreement.  It is the intent of the Indemnitors that
Director not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Director's rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Director
hereunder.  The Indemnitors shall indemnify Director against any and all
Expenses and, if requested by Director, shall (within 10 days after receipt by
the Indemnitors of a written request therefor) advance, to the extent not
prohibited by law, such expenses to Director, which are incurred by Director in
connection with any action brought by Director for indemnification or advance of
Expenses from the Indemnitors under this Agreement or under any directors' and
officers' liability insurance policies maintained by the Indemnitors, regardless
of whether Director ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.


                    (e)  Notwithstanding anything in this Agreement to the
contrary, no determination as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding, whether by settlement or otherwise.


                    (f)  During the interval between the Indemnitors' receipt of
Director's request for indemnification and the later to occur of (a) payment in
full to Director of such indemnification, or (b) a final determination (if
required) pursuant to Sections 10 and 11 that Director is not entitled to
indemnification, the Indemnitors shall protect Director against loss which, for
purposes of this Agreement, shall mean the taking of the necessary steps
(regardless of whether such steps require expenditures to be made by the
Indemnitors at that time) to stay, pending a final determination of Director's
entitlement to indemnification (and, if Director is so entitled, the payment
thereof), the execution, enforcement or collection of any judgments, penalties,
fines (including any excise tax assessed with respect to any employee benefit
plan) or any other amounts for which Director may be liable in order to avoid
his being or becoming in default with respect to any such amounts (such
necessary steps to include, but not be limited to, the procurement of a surety
bond to achieve such stay), within five business days after receipt of
Director's written request therefor, together with a written undertaking by
Director to repay, no later than 60 days following receipt of a statement
therefor from the Indemnitors, amounts (if any) expended by the Indemnitors for
such purpose, if it is ultimately determined (if such

 
12
 

determination is required) pursuant to Sections 10 and 11 that Director is not
entitled to be indemnified against such judgments, penalties, fines (including
any excise tax assessed with respect to any employee benefit plan) or other
amounts.


          Section 13.  Non-exclusivity; Survival of Rights; Insurance;
Subrogation.


                    (a)  The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Director may at any time be entitled
under applicable law, the Corporation's charter, the Corporation's By-laws, the
Agreement of Limited Partnership of the Operating Partnership, the
organizational and governing documents of any Covered Entity, any agreement, a
vote of shareholders or a resolution of directors, or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Director under this Agreement in respect of any action
taken or omitted by such Director in his Corporate Status prior to such
amendment, alteration or repeal.  To the extent that a change in Maryland law or
Delaware law, as applicable, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Corporation's charter and By-laws, the Agreement of Limited
Partnership of the Operating Partnership and this Agreement, as applicable, it
is the intent of the parties hereto that Director shall enjoy by this Agreement
the greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.


                    (b)  To the extent that either of the Indemnitors maintains
an insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of such Indemnitor or of any other Covered
Entity, Director shall be covered by such policy or policies in accordance with
its or their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies.  If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, either
of the Indemnitors has director and officer liability insurance in effect, such
Indemnitor shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies.  Such Indemnitor shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Director, all amounts payable
as a result of such proceeding in accordance with the terms of such policies.


                    (c)  In the event of any payment under this Agreement, the
Indemnitors shall be subrogated to the extent of such payment to all of the
rights of recovery of Director, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Indemnitors to bring suit to enforce
such rights.

 
13
 



          Section 14.  Contribution.  To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Director for any reason whatsoever, then the Indemnitors, in lieu
of indemnifying Director, shall contribute to the Losses incurred by Director in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Covered Entities (and their directors, officers,
employees and agents other than Director), on one hand, and Director, on the
other hand, as a result of the events or transactions giving cause to such
Proceeding, or (b) if the allocation described in clause (a) above is not
permitted by applicable law, the relative fault of the Covered Entities (and
their directors, officers, employees and agents other than Director), on one
hand, and Director, on the other hand, in connection with such events or
transactions.  The relative fault of the Covered Entities (and their directors,
officers, employees and agents other than Director), on one hand, and Director,
on the other hand, in connection with the events or transactions giving cause to
such Proceeding shall be determined by reference to, among other things, the
degree to which their actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary, and
the degree to which their conduct is active or passive.  The relative benefits
received by the Covered Entities (and their directors, officers, employees and
agents other than Director), on one hand, and Director, on the other hand, in
connection with the events or transactions giving cause to such Proceeding shall
be limited to direct and indirect financial benefits actually derived by the
applicable person, his designees or his intended beneficiaries from the action
or inaction in connection with the events or transactions giving cause to such
Proceeding, and shall not include any non-financial benefits or any benefits
that were not actually received by the applicable person, his designees or his
intended beneficiaries.


          Section 15.  Joint and Several Obligations.  The obligations of the
Corporation and the Operating Partnership under this Agreement shall be joint
and several.


          Section 16.  Retroactive Effect; Binding Agreement.


                    (a)  All agreements and obligations of the Indemnitors
contained herein shall commence upon the date that Director first became a
director of the Corporation, shall continue during the period of Director's
Corporate Status and shall continue thereafter so long as Director shall be
subject to any possible Proceeding by reason of Director's Corporate Status.  In
this regard, the provisions contained herein are intended to be retroactive and
the full benefits hereof shall be available in respect of any alleged or actual
occurrences, acts or failures to act that occurred prior to the date hereof.


                    (b)  This Agreement shall be binding upon the Indemnitors
and their respective successors and assigns.  The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation or the Operating Partnership, by agreement in form and substance
reasonably satisfactory to Director, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Indemnitors
would be required to perform if no such succession had taken place.  To the
extent that either of the Indemnitors maintains one or

 
14
 

more insurance policies providing liability insurance for the directors and
officers of the Corporation, upon any Change of Control, such Indemnitor shall
use commercially reasonable efforts to obtain or arrange for continuation or
"tail" coverage for Director to the maximum extent obtainable at such time.


                    (c)  This Agreement shall inure to the benefit of and be
enforceable by Director's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  Without
limiting the generality of the preceding sentence, if Director should die while
any amounts would still be payable to him hereunder if he had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Director's devisee, legatee, or other
designee, or if there be no such designee, to his estate.


          Section 17.  Severability; Invalidity.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.


          Section 18.  Entire Agreement.


                    (a)  Each of the Indemnitors expressly confirm and agree
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Director to continue to serve as a director of the
Corporation, and each of the Indemnitors acknowledges that Director is relying
upon this Agreement in serving as a director of the Corporation and having
Corporate Status with respect to any Covered Entity.


                    (b)  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the charter of the
Corporation, the By-laws of the Corporation, the Agreement of Limited
Partnership of the Operating Partnership and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of Director
thereunder.


          Section 19.  Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties thereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.

 
15
 





          Section 20.  Notice by Director.  Director agrees promptly to notify
the Indemnitors in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder.  The failure of Director to so notify the
Indemnitors shall not relieve the Indemnitors of any obligation which it may
have to Director under this Agreement or otherwise.


          Section 21.  Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:


                    (i)  If to Director, at the address or fax number indicated
on the signature page of this Agreement, or such other address as Director shall
provide to the Indemnitors; and


                    (ii)  If to the Indemnitors, at the address or fax number
for each Indemnitor indicated on the signature page of this Agreement, or at
such other address or fax number as may have been furnished to Director by such
Indemnitor.


          Section 22.  Applicable Law and Consent to Jurisdiction.  This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Maryland,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Director pursuant to Section 10(b), the Corporation,
the Operating Partnership and Director hereby irrevocably and unconditionally
(a) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the courts of the State of Maryland (the
"Designated Court"), and not in any other state or federal court in the United
States of America or any court in any other country, (b) consent to submit to
the exclusive jurisdiction of the Designated Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) waive any
objection to the laying of venue of any such action or proceeding in the
Designated Court, and (d) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Designated Court has been
brought in an improper or inconvenient forum.


          Section 23.  Identical Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 
16
 



          Section 24.  Miscellaneous.  Use of the masculine pronoun shall be
deemed to include usage of the feminine or neuter pronoun where
appropriate.  Use of the plural nouns shall be deemed to include usage of the
singular form of such noun where appropriate.  Whenever the words "include,"
"includes" or "including" are used in this Agreement, they shall be deemed to be
followed by the words "without limitation."  Unless otherwise indicated,
references in this Agreement to any "Section" shall be deemed to refer to the
indicated Section of this Agreement.  The headings set forth in this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.


[SIGNATURE PAGE FOLLOWS]

 
17
 

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed as of the day and year first above written.


SOVRAN SELF STORAGE, INC.
 
 
By:____________________________________
Name:  Robert J. Attea
Title:    Chairman of the Board
 
 
Address:
 
6467 Main Street
Buffalo, NY  14221
 
 
Fax Number:
 
(716) 633-3397
     
 
 
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
BY:     SOVRAN HOLDINGS, INC, its general partner
 
 
By:__________________________________
Name:  Robert J. Attea
Title:    Chairman of the Board
 
 
Address:
 
6467 Main Street
Buffalo, NY  14221
 
 
Fax Number:
 
(716) 633-3397
     
 
 
 
 
DIRECTOR
 
 
_____________________________________
Name:  James R. Boldt
 
 
Address:
 
_________________________
_________________________
 
 
Fax Number:
 
(716) ___________________
     







[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

 
18
 
 
